Citation Nr: 1432378	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  07-27 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had active duty service from September 1942 to September 1945.  The Veteran died in September 2006 and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In an August 2012 decision, the Board denied the claim at issue, that is, service connection for the Veteran's cause of death.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Order, the Court vacated the Board's decision and remanded this appeal for further development consistent with instructions in a Joint Motion for Remand (JMR). 

In February 2014, the Board remanded the instant claim to the Appeals Management Center (AMC) for additional development and adjudication.

In June 2014, the appellant's representative waived the 30 day waiting period following the issuance of the June 2014 supplemental statement of the case (SSOC) and requested that the Board proceed with adjudicating this matter.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran.  A review of the documents in Virtual VA reveals an Informal Hearing Presentation submitted by the appellant's representative in June 2014.  The remaining documents in Virtual VA and VBMS consist of various adjudicatory documents that were duplicative of those contained in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran died in September 2006, at the age of 85.  The cause of death was sepsis due to or as a consequence of a urinary tract infection.

3.  At the time of the Veteran's death, he was service connected for a gunshot wound of the left popliteal space involving peroneal nerve damage and left foot drop, a gunshot wound of the right thigh involving muscle group XIV, a gunshot wound of the right chest wall involving muscle group XXI, and chondrocalcinosis of the left knee associated with a gunshot wound of the left popliteal space.

4.  The Veteran's death was not proximately due to or the result of a service-connected disability, and a service-connected disability did not contribute substantially or materially to cause death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show: (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when adjudicating a claim for Dependency Indemnity Compensation (DIC), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.

In the present case, the VCAA duty to notify was satisfied by a letters sent to the appellant in November 2006 and December 2010 that fully addressed the entire notice element.  The letters informed her of what evidence was required to substantiate her claim and of her and the VA's respective duties for obtaining evidence.   The appellant also received a letter conforming to Hupp standards in December 2010.

To fulfill the Dingess requirements, in December 2010, the RO provided the appellant with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The RO successfully completed the notice requirements with respect to the issue on appeal.

After the issuance of the post-rating December 2010 letter, and the opportunity for the appellant to respond, the June 2012 SSOC reflects readjudication of the instant claim.  Hence, the appellant is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  In addition, the appellant has not alleged prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate her claim, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Additionally, VA has a duty to assist the appellant in claim development.  This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also concludes VA's duty to assist has been satisfied.  The evidence of record includes the service treatment and personnel records, VA treatment records, various private treatment records and a VA opinion.  This opinion is based upon a factual history deemed accurate by the Board and provides a reasoned analysis with consideration of the appellant's contention that the Veteran's cause of death was the result of his service-connected disabilities, a review of the clinical evidence and the facts of this specific case.  In the opinion of the Board, this VA opinion fully satisfies duty to obtain opinion in this case.  See generally 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319 Fed. Cir. 2008).

In response to the Court's May 2013 JMR, the Board remanded the instant claim in February 2014 to allow private treatment records from Dr. B. C., dated between January 29, 2004 and the Veteran's death in September 2006, to be obtained.  The Board specifically noted a January 2014 letter from E. H., who had represented the appellant at the Court, which indicated that the "old [treatment] records" had been retired and moved from the medical facility in Johnson County to Sycamore Shoals Hospital and possibly their parent company; such statements were presumably made based upon the personal knowledge of the appellant's former attorney.  In February 2014, the AMC requested that the appellant complete an Authorization and Consent to Release Information (VA Form 21-4142) to allow VA to obtain the private treatment records from Dr. B. C.  The appellant did not respond to this letter nor did she respond after the June 2014 SSOC indicated that a response to this request had not been received.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted. See 38 C.F.R. § 3.159(c)(1).  No further action is therefore required to obtain by the identified private treatment records from Dr. B. C.

The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 ) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC requested that the appellant complete the appropriate authorization forms to allow VA to obtain specific private treatment records and that the appellant did not respond to this request.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication is not affected.

II.  Service Connection for the Cause of the Veteran's Death

The Veteran died in September 2006, at the age of 85.  The cause of death was sepsis due to or as a consequence of a urinary tract infection.  At the time of the Veteran's death, he was service connected for a gunshot wound to the left popliteal space involving peroneal nerve damage and left foot drop, a gunshot wound to the right thigh involving muscle group XIV, a gunshot wound to the right chest wall involving muscle group XXI, and chondrocalcinosis of the left knee associated with a gunshot wound to the left popliteal space.

The appellant seeks DIC benefits through a claim to establish service connection for the Veteran's death.  She has asserted several theories.  The appellant contends that the Veteran's service-connected gunshot wounds caused or contributed substantially or materially to his death.  In particular, she asserts that shrapnel from the gunshot wounds remained in the Veteran's body and ultimately caused/contributed to his fatal sepsis.  See March 2007 statement, VA Form 21-4138.  The appellant further asserts the Veteran contracted hepatitis through a blood transfusion while in service and that such disorder had negative effects on his vital organs, including his urinary tract.  (The Veteran apparently suffered from chronic urinary tract infections).  She also asserts that the Veteran had posttraumatic stress disorder (PTSD), which hastened his death.  

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  See 38 C.F.R. § 3.312.  The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

The claims file includes conflicting medical opinions was to whether the Veteran's cause of death was result of service and whether he had PTSD and/or hepatitis before he died.  Thus, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Garielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).
First, the Board notes that the clinical evidence of record does not show a confirmed diagnosis of hepatitis.  While it is possible that the Veteran underwent a blood transfusion during service, the service treatment records do not indicate that a transfusion was performed or that he was treated for hepatitis.  The record contains one notation of "remote hepatitis" by history in a September 2002 private treatment report, with the provider also indicating that the Veteran was unable to provide a history; otherwise, the clinical evidence of record is entirely silent as to treatments, complaints, or a confirmed diagnosis of hepatitis.  

Likewise, the clinical evidence of records does not show a diagnosis of PTSD.  The Veteran's service treatment records, post-service private treatment records and VA treatment records are also silent for complaints, treatments, and/or a diagnosis of PTSD.  

The Board recognizes the appellant's contentions that the Veteran suffered from PTSD as a result of combat service and from hepatitis as a result of an in-service blood transfusion.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Here, while the appellant is competent to describe what she had observed regarding the Veteran's physical symptoms and complaints, the Board accords such statements regarding the etiology of any PTSD and/or hepatitis disorder little probative value as she is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the diagnosis of PTSD and/or hepatitis requires the interpretation of results found on physical examination and specialized testing as well as the knowledge of the psychiatric and/or internal body processes.  There is no indication that the appellant possesses the requisite medical knowledge to perform such testing or interpret their results.  Furthermore, the appellant has offered only conclusory statements regarding the relationship between the Veteran's purported PTSD and/or hepatitis, his service and his cause of death.  In contrast, and as detailed below, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the appellant's contentions that the Veteran's service-connected disabilities caused or contributed to his death.  Therefore, the Board accords greater probative weight to the VA examiner's opinion.

The Board also notes that a July 2008 statement from J. T., who identifies herself as a registered nurse and indicated that she had known the Veteran for nearly 30 years prior to his death, was submitted in support of the appellant's claim.  The author's credentials as a registered nurse could, potentially, render her competent to report on certain medical matters such as causation, etiology, and/or diagnosis.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (a nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine or participated in treatment).  In this statement, the author opines that the Veteran suffered from service-connected disabilities that "either directly or indirectly contributed to the development of subsequent conditions which led to, hastened or contributed to his death."  She observed that the Veteran seemed to exhibit a noticeable degree of "post-traumatic stress" and that he frequently relived the war, resulting in "mental anguish until his death."  She further opined that the Veteran had developed hepatitis as a direct result of a blood transfusion following his combat wounds, that it was "possible" that the hepatitis had a negative effect on his vital organs which did not fully materialize or become apparent until later in life and that his causes of death (i.e., sepsis and urinary tract infection) were "broad enough to raise the possibility that death indirectly resulted in part due to damage done to [the] vital organs and systems from conditions and illnesses originally acquired in military service."  Finally, she opined that it was "highly probable" that the Veteran suffered a general or debilitating impairment to his overall health in his later years which originated from his service injuries and progressed to the extent that it would render him materially less able to resist the effects of other diseases or injuries which ultimately and primarily caused his death.

First, the Board notes J. T.'s statement that she had known the Veteran for 30 years and that, as a layperson, she is competent to describe what she had observed regarding the Veteran's physical symptoms and complaints.  See Layno, supra.  With regards to the author's assertions that the Veteran suffered from "post-traumatic stress" as a result of his combat service, the Board also notes that the author did not actually diagnose the Veteran with a psychiatric disorder.  Further, there is no indication that the author's observations were rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  Even assuming, arguendo, that the author's observation that the Veteran suffered from "post-traumatic stress" related to combat constitutes a formal psychiatric diagnosis, there is no indication in the record that she is competent to issue a psychiatric diagnosis.  Specifically, there is no indication that the author has specialized knowledge or training related to psychiatry.  See Black, supra.  As such, any assertion by the author that the Veteran suffered from diagnosed PTSD as a result of his combat service is afforded little, if any, probative value.

Moreover, and assuming arguendo  that J. T.'s educational and professional background in nursing renders her competent to provide an etiological opinion as to the Veteran's cause of death, the Board finds that such opinion is not probative.  First, the author opined that the Veteran's conditions of service and mental stress related to combat "may be" related to his subsequent illness and conditions that hastened his death and that it was "possible" that hepatitis had negative effects on his vital organs.  She further opined that his causes of death were broad enough to raise the "possibility that death indirectly resulted in part due to the damage done to vital organs and systems" that were the result of conditions and illnesses originally acquired in service and that it was "highly probable" that the Veteran suffered from a general or debilitating impairment to his overall health that originated from his service injuries and primarily caused his death.  This speculative terminology does not provide a sufficient basis for an award of service connection for the cause of the Veteran's death.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  

Further, this January 2008 opinion was not stated to the required standard under the statute-namely that a disability incurred in or aggravated by service was the principal or contributory cause of a veteran's death-but rather found that the Veteran's death was indirectly caused by organ damage.  See 38 C.F.R. § 3.312(a).  Finally, the author provided no rationale to support her opinion that the Veteran's service injuries rendered him materially less able to resist the effects of other diseases or injuries, resulting in his death.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).  Accordingly, and assuming arguendo that the author's professional background as a nurse renders her competent to provide an etiological opinion as to the cause of the Veteran's death, her July 2008 opinion is being afforded little, if any, probative weight.

In contrast, the August 2011 examiner opined that it is not as least likely as not that the Veteran's service-connected gunshot wounds (or gunshot wound residuals, to include chondrocalcinosis of the left knee) caused or contributed substantially or materially to his cause of death.  The examiner noted that the death certificate stated the Veteran's cause of death was sepsis was due to a urinary tract infection.  Continuing, the examiner stated the Veteran's service treatment records showed no urinary tract infections or genitourinary disease in relation to his service-connected injuries and that he was never diagnosed with an immunodeficiency condition.  The examiner indicated that the Veteran had an extensive history of benign prostatic hypertrophy with three separate resections of prostatic tissue in 1976, 2000, and 2002, with statement by the Veteran's physician, Dr. B. C., that his benign prostatic hypertrophy was the cause of his urinary retention.  The examiner stated that it is known that urinary retention and attendant catherization can lead to bacterial colonization of the urinary tract and this was proven by culture in the records of the Veteran.  The examiner opined that based on the documentation from the record review, it is not as least as likely as not that the Veteran's noted service-connected injuries were the cause of or contributed substantially or materially to the Veteran's death.  This opinion was based upon a review of the Veteran's medical records, including his service and post-service treatment records, as well as the appellant's contentions and the July 2008 opinion from J. T., and contained a complete rationale.  See, Nieves, supra.  As such, the August 2011 opinion is being afforded great probative weight. 
The Board notes the Veteran's honorable combat service during World War II and is sympathetic to the appellant's claim.  However, it is bound by the law, and is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

For all the foregoing reasons, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

Service connection for the Veteran's cause of death is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


